Citation Nr: 0108505	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151, based on a claim 
that the veteran's death was due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active service from November 1942 to 
September 1945.  He died in May 1998, and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which in part denied service 
connection for the cause of the veteran's death (one basis 
for DIC).  In that decision, the RO also denied entitlement 
to DIC benefits under 38 U.S.C.A. § 1151, based on the 
appellant's claim that the veteran's death resulted from VA 
medical treatment beginning in November 1995. 


REMAND

The RO denied the claim for service connection for the cause 
of the veteran's death on the basis that the claim was not 
well grounded.  However, during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The RO also denied entitlement to DIC benefits under 38 
U.S.C.A. § 1151, based on the appellant's claim that the 
veteran's death resulted from VA medical treatment beginning 
in November 1995.  The RO found that this claim was well 
grounded and denied the claim on the merits.  Nonetheless, 
the Board finds there is a further duty, under the Veterans 
Claims Assistance Act of 2000, to assist the appellant in 
developing this claim.

A review of the file shows that following the veteran's 
hospitalization at the Batavia, New York VAMC from November 
1995 to January 1996 (for exploratory laparotomy and lysis of 
adhesions secondary to small bowel obstruction) until 
December 1996 he was a resident of the nursing home facility 
at the Batavia VAMC.  It appears that he was then transferred 
to the New York State Veterans Home at Batavia (according to 
the veteran's daughter in a letter dated in December 1996), 
where he resided until May 1998.  At times, the veteran was 
hospitalized at the Batavia VAMC (from July to November 1996) 
and at St. Jerome Hospital (in July 1996, from November to 
December 1996, and in May 1998 when he died).  The claims 
file contains the pertinent records from these 
hospitalizations.  However, there are apparently additional 
medical records to be obtained.  A log from St. Jerome 
Hospital indicates that the veteran was seen in the emergency 
room in March 1994, November 1995, and May 1996; for 
ambulatory surgery visits (in the urology department) in 
April 1997 and July 1997; and for outpatient visits (in the 
radiology department) in July 1991, March 1994, April 1997, 
and October 1997.  Also, it does not appear that any medical 
records have been requested from the veteran's nursing home 
facility at the Batavia VAMC from January 1996 to December 
1996 and from the New York State Veterans Home in Batavia 
from December 1996 until May 1998.  The Board notes that the 
January 2000 RO decision references records from a VA 
hospitalization in June 1994, in order to show the veteran's 
physical and mental condition prior to his November 1995 VA 
hospital admission; however, these June 1994 records are not 
contained in the claims folder.  Under the circumstances of 
this case, the duty to assist requires that an effort be made 
to obtain these records.  

In another January 2000 decision, the RO denied compensation 
under 38 U.S.C.A. § 1151, for accrued benefits purposes, for 
additional disability (dementia due to aspiration and 
generalized physical weakness due to exploratory laparotomy), 
based on treatment received by the veteran at a VAMC 
beginning in November 1995.  In a subsequent January 2000 
statement, the appellant filed a notice of disagreement with 
such decision.  However, the RO did not issue her a statement 
of the case (SOC) pertaining to the matter, and an appeal of 
this issue has not been perfected by filing a timely 
substantive appeal after the issuance of an SOC.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  As an SOC addressing 
the U.S.C.A. § 1151 issue for accrued benefits purposes has 
not yet been issued in the present case, a remand is 
necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers (VA or non-VA) where 
the veteran had been examined and/or 
treated from 1991 until his death in 1998.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  This 
includes, but is not limited to, medical 
records from St. Jerome Hospital during 
and since 1991, a reported admission to a 
VAMC in June 1994, the nursing home 
facility at the Batavia VAMC from January 
1996 to December 1996, and the New York 
State Veterans Home in Batavia from 
December 1996 until May 1998.  

2.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for the cause of the veteran's 
death and her claim for DIC under 38 
U.S.C.A. § 1151. 

3.  Thereafter, the RO should 
readjudicate, on the merits, the claims 
for service connection for the cause of 
the veteran's death and entitlement to 
DIC benefits under 38 U.S.C.A. § 1151.  
If the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond, before the case is returned 
to the Board.  

4.  The RO should also issue an SOC to 
the appellant and her representative on 
the issue of compensation under 38 
U.S.C.A. § 1151, for accrued benefits 
purposes, for additional disability 
(dementia due to aspiration and 
generalized physical weakness due to 
exploratory laparotomy), based on VA 
medical treatment.  The appellant should 
be advised of the time limit in which she 
can perfect an appeal to the Board on 
this issue by filing a substantive 
appeal.  See 38 C.F.R. § 20.302.  If, and 
only if, an appeal is perfected on this 
accrued benefits issue, should it be 
certified to the Board for further 
appellate review.



On remand, the appellant may submit any other evidence and 
argument in support of the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




